NOTE: This order is nonprecedentia1.
United States Court of Appeals
for the FederaI Circuit
SUPERIOR INDUSTRIES, LLC,
Plaintiff-Appellant, -
V.
THOR GLOBAL ENTERPRISES LTD.,
Defendcmt-Appellee.
2011-1549 .
Appea1 from the United States District Court for the
District of Minnesota in case no. 10-CV-2524, Chief Judge
Michael J. Davis.
ON MOTION
ORDER
The parties move for an extension of tirne, until Janu-
ary 3, 2012, for Su-perior Industries, LLC, to file its open-
ing brief, and for an extension of time, until February 13,
2012, for Thor G1oba1 Enterprises Ltd. to file its response
brief.
Upon consideration thereof

SUPERIOR INDUSTRIES V. THOR GLOBAL 2
IT IS ORDERED TH.ATI
The motion is granted
FoR THE CoURT
1131 27 2011 /S/ Jan H0rba1_»;
Date Jan Horbaly
C1erk
cc: John M. Weyrauch, Esq.
S
Christopher T. Ho11and, Esq. g_3_¢0ua-f»:y§§E,)pEALS wa
THE FEDERAl. C|RCU|T
0CT 27Z{]11
s 1 1Am1oRsm.v
_ cum